Citation Nr: 0919317	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-37 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS)/constipation.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right shoulder bursitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected gastroesophageal reflex disease (GERD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to April 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by which the RO, in 
pertinent part, denied the benefits sought herein.  


FINDINGS OF FACT

1.  Sinusitis is not shown to be related to the Veteran's 
active duty service or to be the proximate result of a 
service-connected disability.

2.  The Veteran is not shown to be suffering from IBS or a 
disability manifested by constipation.

3.  The Veteran's service-connected right shoulder bursitis 
is manifested by no more than mild to moderate symptoms and 
occasional flare-ups that have no impact upon range of 
motion.

4.  The Veteran's service-connected GERD is manifested by no 
more than mild symptomatology that is effectively controlled 
with medication.  




CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or as a result of active 
duty service, and it is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  IBS/constipation was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
right shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.71a, Diagnostic Code 5203-5019 (2002).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R.§§ 4.3, 4.7, 4.114, Diagnostic Code 7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The veteran received Vazquez-compliant notice in a letter 
from the RO dated in November 2008, including notice of the 
specific diagnostic codes used in evaluating his increased 
rating claims.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in March 2006 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA medical records, and private medical treatment 
records.  The Veteran was afforded two VA medical 
examinations in furtherance of the claims.  Significantly, 
neither the Veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to 
be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Sinusitis

In the report of medical history completed by the Veteran on 
enlistment in April 1994, she denied both sinusitis and hay 
fever.  On enlistment medical examination, the sinuses were 
found to be normal.  

An undated medical notation composed in 1996 or 1997 
indicates a diagnosis of allergic rhinitis.  (The note 
reflects that the Veteran was 22 years old when it was 
written; she was born in October 1974.  Adding 22 to 1974 
yielded the Board's determination regarding the date of the 
note.) 

In August 1998, the Veteran indicated that she was allergic 
to pollen and grass among other substances.

In September 1999, the Veteran presented for a consult on 
allergies.  The Veteran apparently reported seasonal 
allergies but indicated that she had never been tested for 
allergies.  The examiner assessed seasonal/environmental 
allergies with secondary allergic rhinitis.  

In November 1999, the Veteran completed a report of medical 
history.  She noted sinusitis as well as hay fever or 
allergic rhinitis.  On a November 1999 report of medical 
examination, the sinuses were assessed as normal.  In a 
second report of medical history completed by the Veteran in 
November 1999, she indicated that she had trouble smelling 
odors.  A note by an examiner indicated that trouble smelling 
odors occurred only when the Veteran had allergic rhinitis.  

At approximately that time, the Veteran noted a history of 
hay fever and allergies since 1981.

On an October 2000 report of medical history, the Veteran 
reported sinusitis as well as hay fever or allergic rhinitis.  
On an October 2000 medical examination, the sinuses were 
found to be normal.  

On a January 2001 report of medical history, the Veteran 
reported sinusitis.  On medical examination in February 2001, 
the sinuses were found to be normal.  

On an October 2001 VA general medical examination, the nose 
and sinuses were seen as normal.  

A September 2003 private medical report reflected a diagnosis 
of seasonal allergic rhinitis.  

In September 2004, the Veteran reported that she had been 
suffering from chronic allergies affecting the nose for the 
past 23 years.  The assessment was of allergic rhinitis.

In March 2005, the Veteran reported a history of chronic 
seasonal allergic rhinitis, and seasonal allergic rhinitis 
was diagnosed.

In a May 2006 VA medical examination report, the examiner 
indicated that a review of the record reflected treatment for 
environmental allergens in September 1999 and that the 
Veteran had problems with allergies since 1981.  Objectively, 
the sinuses were intact bilaterally without any bulging or 
retraction.  The throat was clear without postnasal drip.  
There was no exudate.  There was mild tenderness to palpation 
over the Veteran's frontal sinuses.  The examiner found no 
evidence of 


any chronic sinusitis or acute sinusitis.  There was a 
documented history of seasonal environmental allergies since 
1981 without any evidence of worsening or exacerbations due 
to service.

On October 2007 VA medical examination, the Veteran 
apparently indicated a history of sinusitis since 1992.  She 
asserted that before enlistment, she had problems with sinus 
congestion and that the symptoms worsened while in service.  
Current symptoms consisted of nasal congestion and headaches.  
The examiner diagnosed allergic rhinitis with which sinusitis 
was associated.  The examiner noted that service records 
indicated seasonal versus environmental allergies and that 
given the findings, environmental allergies were causing 
allergic rhinitis.  

The 2006 VA examiner found no evidence of chronic or acute 
sinusitis.  A review of the evidence indeed suggests that the 
Veteran suffers from allergic rhinitis, a condition that is 
not at issue herein.  As well, the evidence indicates that to 
the extent that the Veteran suffers from sinusitis, it is 
secondary to her allergic rhinitis.  

Of course, if the Veteran does not suffer from sinusitis, 
service connection cannot be granted, as no current 
disability exists.  38 C.F.R. § 3.303; Gilpin, supra.  Even 
if, arguendo, she does suffer from sinusitis, it has been 
shown to be a condition secondary to allergic rhinitis, for 
which service connection is not in effect.  In order for 
service connection to be granted on a secondary basis, the 
underlying disability must be service connected.  38 C.F.R. 
§ 3.310.  Because that is not the case herein, service 
connection for sinusitis is not warranted on a secondary 
basis.  Id.  In sum, the Board finds that service connection 
for sinusitis is not warranted under any potential theory of 
entitlement.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



IBS/constipation

The service treatment records do not contain a specific 
diagnosis of IBS although constipation was mentioned on one 
or two occasions.  Since service, no diagnosis of IBS is 
apparent, and there is no evidence of specific treatment for 
IBS.

In order for service connection to be granted, the evidence 
must reflect the presence of a current disability.  See 
38 C.F.R. § 3.303; Gilpin, supra.  While the record contains 
references to gastrointestinal complaints, there is no 
indication of a competent medical diagnosis of IBS after 
service.  Indeed, there are medical records indicating that 
the Veteran reported a history of IBS, but no corresponding 
diagnosis was rendered.  As such, service connection for the 
claimed disability is denied.  Id.

The Veteran herself is not competent to render medical 
diagnoses and opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot rely on her 
representations regarding the presence of medical conditions 
and the etiologies thereof.  

The Board observes that chronic constipation was noted in 
September 2003.  Assuming that the assessment is accurate, 
service connection for constipation in itself cannot be 
granted because it is a symptom of disability as opposed to a 
disability in its own right.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted).

In short, there is no competent evidence of record in support 
of the Veteran's claim because there is no competent medical 
diagnosis of IBS.  As such, the preponderance of the evidence 
is against the claim, and service connection for the claimed 
IBS/constipation is denied.  Alemany, supra.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Right shoulder bursitis

The veteran's service-connected right shoulder bursitis has 
been rated by the RO under the provisions of Diagnostic Code 
5203-5019.  38 C.F.R. §§ 4.20, 4.71a.

Diagnostic Code 5203 provides that impairment of the clavicle 
or scapula, will be rated as 20 percent disabling with a 
dislocation.  Where there is a nonunion, the disability will 
be rated as 20 percent with loose movement and as 10 percent 
without loose movement.  Where there is a malunion, the 
disability will be rated at 10 percent.  Alternatively, the 
disability can be rated on impairment of function of a 
contiguous joint.  38 C.F.R. 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5019, bursitis is evaluated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

On May 2006 VA medical examination, the examiner noted that 
the Veteran was right hand dominant.  The Veteran complained 
of right shoulder discomfort for which she used heat and 
stretching to help alleviate the symptoms.  The discomfort 
was mild.  Objectively, there was no tenderness over the 
right scapula.  There was full shoulder range of motion 
bilaterally.  Shoulder strength was 5/5 bilaterally.  Deep 
tendon reflexes were intact bilaterally.  The diagnosis was 
of right shoulder trapezius strain without any evidence of 
loss of function or range of motion.

On October 2007 VA medical examination, the Veteran voiced 
complaints of nagging right shoulder pain.  Further, she 
indicated that her symptoms were becoming progressively 
worse.  In the way of treatment, the Veteran indicated that 
she was undergoing physical therapy and using muscle 
relaxants.  When not painful, right shoulder pain was easily 
triggered and was a five or six on a scale of one to ten.  
She described weekly flare-ups of moderate severity.  During 
flare-ups, the Veteran could not lift as much weight as 
usual, and typing became more difficult.  Right shoulder 
forward elevation was from zero to 180 degrees, there was no 
additional loss of motion with repetitive use, and there was 
no decrease in range of motion due to pain, weakness, 
fatigue, or lack of endurance.  Right shoulder abduction was 
from zero to 180 degrees, and there was no decrease in range 
of motion due to pain, weakness, fatigue, or lack of 
endurance.  Right shoulder external rotation was from zero to 
90 degrees and no additional limitation of motion with 
repetitive use and no decreased range of motion due to pain, 
weakness, fatigue, or lack of endurance.  Right shoulder 
internal rotation was from zero to 90 degrees with no 
additional limitation of motion on repetitive use and no 
decrease in range of motion due to pain, weakness, fatigue, 
or lack of endurance.  The Veteran did not lose any material 
time from work due to the right shoulder.  The impact of the 
right shoulder disability on activities of daily living was 
mild to moderate according to the examiner.  The examiner 
commented that range of motion of the right shoulder had not 
changed since the previous VA examination and that there was 
no worsening of right shoulder pain since that time with the 
exception of flare-ups.  

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2008).

A 20 percent evaluation under Diagnostic Code 5203 is not 
warranted because no dislocation has been shown.  

With regard to Diagnostic Code 5019, the Veteran's bursitis 
must be evaluated based on limitation of motion of the 
affected part, as degenerative arthritis.  As apparent from 
the objective evidence of record, the Veteran has full right 
shoulder range of motion.  Indeed, under Diagnostic Code 
5201, limitation of motion to shoulder level in the major or 
minor extremity warrants a 20 percent evaluation.  Limitation 
of motion to midway between the side and shoulder level 
warrants a 30 percent evaluation in the major extremity and 
20 percent for the minor extremity.  Limitation of motion to 
25 degrees from the side warrants a 40 percent evaluation for 
the major extremity and 30 percent for the minor extremity.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran 
would not be entitled to a compensable rating under this 
provision because that would require that right arm range of 
motion be limited to shoulder level, and the Veteran has no 
right upper extremity limitation of motion.

Furthermore, the Board notes that despite the Veteran's 
assertions regarding a worsening disability picture during 
the course of the appeal, there is no time when an evaluation 
in excess of 10 percent is warranted under any potentially 
applicable diagnostic code.  Hart, supra.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under the foregoing 
provisions because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown.  Furthermore, the 
objective evidence fails to show weakened movement, excess 
fatigability, or incoordination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the Veteran that the 
service-connected right shoulder disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran's disability picture is 
contemplated by the rating schedule.  Accordingly, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

GERD 

The veteran's service-connected GERD has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 7346.  38 C.F.R. § 4.114.

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

On VA examination in May 2006, the Veteran indicated that she 
took AcipHex for her GERD, which controlled most of her 
symptoms.  She denied vomiting, unexplained weight changes, 
gastrointestinal bleeding, and a history of anemia.  There 
was no hematemesis or melena.  She did, however, suffer from 
occasional reflux brought on at times by spicy food.  The 
examiner diagnosed epigastric reflux symptomatology 
controlled with AcipHex.

On VA examination in October 2007, the Veteran denied nausea, 
vomiting, or dysphagia associated with esophageal disease.  
There was, however, a history of esophageal distress weekly 
that was accompanied by mild pain.  There was weekly 
heartburn as well as weekly regurgitation.  There was no 
history of hematemesis or melena and no history of esophageal 
dilation.  There were no signs of anemia.  The examiner 
indicated that the Veteran's reflux resulted from a hiatal 
hernia.  There was no impact upon her usual occupation and 
only mild effects upon usual daily activities.  The diagnosis 
was of GERD.

A review of the Veteran's symptomatology militates against 
the assignment of a 30 percent rating at any time during the 
appellate period because persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health has not been shown.  
Id.; Hart, supra.  The Board has reviewed the regulations 
pertaining to digestive disorders and has not found a 
diagnostic code that would better represent the nature of the 
Veteran's disability.  38 C.F.R. § 4.114, Diagnostic Codes 
7200-7354 (2008).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected GERD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran's disability picture is contemplated by the 
rating schedule.  Accordingly, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for sinusitis is denied.

Service connection for IBS/constipation is denied.

An evaluation in excess of 10 percent for service-connected 
right shoulder bursitis is denied.

An evaluation in excess of 10 percent for service-connected 
GERD is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


